By the Court, Shafter, J.:
Ejectment. All the allegations of the complaint were denied. The verdict was for the defendants as to a part of the demanded premises and for the plaintiff as to the residue. Judgment was entered up in conformity to the verdict, and it was ordered that neither party recover costs.
The Court had no discretion in the matter of the costs.
The plaintiff was the prevailing party in the action, though he did not recover to the extent of his claim. (Prae. Act, Sec.
495.) The judgment must be modified by awarding costs to the plaintiff, and the District Court is directed to so modify the judgment as to award to the plaintiff such costs as he may be entitled to under sections five hundred and ten and five hundred and eleven of the Practice Act.